Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered July 26, 2012 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition seeking to annul the Parole Board’s determination denying him parole release. We conclude that the “appeal must be dismissed as moot because the determination expired during the pendency of this appeal, and the Parole Board denied petitioner’s subsequent request for parole release” (Matter of Robles v Evans, 100 AD3d 1455, 1455 [2012] [internal quotation marks omitted]). Present — Smith, J.P, Fahey, Garni, Valentino and Whalen, JJ.